Judgment, Supreme Court, New York County (Fatricia Anne Williams, J, at suppression hearing; Daniel E FitzGerald, J, at jury trial and sentence), rendered April 16, 1996, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 37a to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. *159The police had, at least, reasonable suspicion for defendant’s initial detention, since the victim’s account of a criminal incident contained sufficient indicia of defendant’s accessorial liability. Moreover, defendant put his hands up before the officer said anything. These circumstances, coupled with the discovery of a discarded pistol in defendant’s close proximity, clearly provided probable cause for defendant’s arrest (see e.g. People v Davis, 308 AD2d 343 [2003], lv denied 1 NY3d 570 [2003]; People v Hutson, 270 AD2d 45 [2000], lv denied 95 NY2d 854 [2000]). Probable cause does not require proof beyond a reasonable doubt (see Brinegar v United States, 338 US 160, 175 [1949]; People v Bigelow, 66 NY2d 417, 423 [1985]).
Defendant’s remaining contention is unpreserved (People v George, 67 NY2d 817, 819 [1986]), and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.